Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Holland Koon appeals the district court’s order accepting the recom*597mendation of the magistrate judge and dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find that this appeal is frivolous. Accordingly, we deny Koon’s motion for appointment of counsel and dismiss the appeal for the reasons stated by the district court. Koon v. Toal, No. 4:15-cv-02944-DCN, 2015 WL 6501087 (D.S.C. Oct. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.